Name: COMMISSION REGULATION (EC) No 1213/96 of 28 June 1996 fixing the maximum buying-in price and the quantities of beef to be bought in under the 162nd partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: economic geography;  trade policy;  animal product;  consumption
 Date Published: nan

 No L 161 /44 EN Official Journal of the European Communities 29 . 6. 96 COMMISSION REGULATION (EC) No 1213/96 of 28 June 1996 fixing the maximum buying-in price and the quantities of beef to be bought in under the 162nd partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, whereas, following the buying in of forequarters, the price of such products should be defined on the basis of carcase prices; Whereas the quantities offered at present exceed the quantities which may be bought in; whereas a reducing coefficient or, where appropriate, depending on the differences in prices and the quantities tendered for, several reducing coefficients should accordingly be applied to the quantities which may be bought in in accordance with Article 13 (3) of Regulation (EEC) No 2456/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 894/96 (2), and in particular Article 6 (7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3), as last amended by Regulation (EC) No 307/96 (% an invitation to tender was opened pursuant to Article 1 ( 1 ) of Commission Regulation (EEC) No 1 627/89 of 9 June 1989 on the buying in of beef by invitation to tender (5), as last amended by Regulation (EC) No 1 1 1 7/96 (6) and by Article 1 of Commission Regula ­ tion (EC) No 1124/96 of 21 June 1996 opening interven ­ tion in accordance with Article 6 (4) of Council Regula ­ tion (EEC) No 805/68 O; HAS ADOPTED THIS REGULATION: Whereas, in accordance with Article 13 (1 ) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R3, where appropriate, under each partial invitation to tender in the light of tenders received; whereas, in accordance with Article 14 of that Regulation, only tenders quoting prices not exceeding the maximum buying-in price and not exceeding the average national or regional market price , plus the amount referred to in paragraph 1 of that Article, are to be accepted; Article 1 Under the 162nd partial invitation to tender opened pursuant to ^Regulation (EEC) No 1627/89 : (a) for category A: (i) in those Member States or Member States' regions meeting the conditions of Article 6 (2) of Regula ­ tion (EEC) No 805/68 :  the maximum buying-in price shall be ECU 260 per 100 kg carcases or half-carcases of quality R3,  the price of forequarters shall be derived from the carcase price using the coefficient 0,80 for the straight cut,  the maximum quantity of carcases, half ­ carcases or forequarters accepted shall be 29 737 tonnes, '  the quantities offered at a price greater than ECU 245 and less than ECU 257 shall be multiplied by a . coefficient of 67,66 % in France and 25,83 % in the other Member States, in accordance with Article 13 (3) of Regulation (EEC) No 2456/93, and those offered at a price equal to or greater than ECU 257 shall be multiplied by a coefficient of 5 % in France and 12 % in the other Member States; Whereas, once tenders submitted in respect of the 1 62nd partial invitation to tender have been considered and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaugh ­ terings, the maximum buying-in price and the quantities which may be bought in should be fixed; (') OJ No L 148 , 28 . 6. 1968 , p. 24. 0 OJ No L 125, 23 . 5. 1996, p. 1 . (3) OJ No L 225, 4. 9 . 1993, p. 4. (4) OJ No L 43, 21 . 2. 1996, p. 3. 0 OJ No L 159, 10 . 6. 1989, p. 36. ( «) OJ No L 149, 22. 6. 1996, p. 1 . 0 OJ No L 149, 22. 6. 1996, p. 23. 29 . 6 . 96 EN Official Journal of the European Communities No L 161 /45 the maximum quantity of carcases, half-carcases or forequarters accepted shall be 27 715 tonnes, the quantities offered at a price greater than ECU 245 and less than ECU 257 shall be multiplied by a coefficient of 25,83 % in accordance with Article 13 (3) of Regulation (EEC) No 2456/93 and those offered at a price equal to or greater than ECU 257 shall be multiplied by a coefficient of 12 % . (ii) in those Member States or Member States regions meeting the conditions of Article 6 (4) of Regula ­ tion (EEC) No 805/68 :  the maximum buying-in price shall be ECU 216, 237 per 100 kg carcases or half-carcases of quality R3,  the price of forequarters shall be derived from the carcase price using the coefficient 0,80 for the straight cut,  the maximum quantity of carcases, half ­ carcases or forequarters accepted shall be 919 tonnes, (b) for category C:  the maximum buying-in price shall be ECU 260 per 100 kg carcases or half-carcases of quality R3 ,  the price of forequarters shall be derived from the carcase price using the coefficient 0,80 for the straight cut, Article 2 This Regulation shall enter into force on 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission